Exhibit 10.25

 

ASSIGNMENT AND ASSUMPTION OF

SALE, PURCHASE AND ESCROW AGREEMENT

 

THIS ASSIGNMENT is made and entered into as of this 12th day of September, 2009,
by and between BEHRINGER HARVARD MULTIFAMILY OP I LP, a Delaware limited
partnership any (hereinafter referred to as “Assignor”), and BEHRINGER HARVARD
BURROUGHS MILL REIT, LLC, a Delaware limited liability company (hereinafter
referred to as “Assignee”).

 

W I T N E S S E T H :

 

WHEREAS, SAF Burroughs Mills LLC, a Delaware limited liability company
(“Seller”) and Assignor, as Buyer, entered into that Sale, Purchase and Escrow
Agreement dated as of August 7, 2009 (“the Purchase Agreement”) whereby Seller
agreed to sell to Assignor and Assignor agreed to purchase from Seller the
Property, as defined therein.  Unless otherwise expressly defined herein, all
initially-capitalized terms used herein shall have the meanings ascribed to them
in the Purchase Agreement; and

 

WHEREAS, as permitted by the Agreement, Assignor and Assignee have agreed that
Assignor shall transfer and assign to Assignee all right, title and interest of
Assignor in and to the Agreement; and

 

WHEREAS, Assignor and Assignee have further agreed that Assignee shall expressly
assume all of the obligations of Assignor arising under the Agreement.

 

NOW, THEREFORE, for and in consideration of the mutual covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by each party hereto, Assignor and
Assignee hereby agree as follows:

 

1.             Transfer and Assignment.  Assignor hereby sells, transfers,
assigns and sets over to Assignee, its successors and assigns, all right, title
and interest of Assignor in and to the Agreement including the $250,000 Deposit
and the $250,000 Additional Deposit referenced in Section 2.1.2 of said
Agreement.

 

2.             Assumption of Obligations.  Assignee hereby assumes and agrees to
observe and perform all of the terms, covenants and conditions of Assignor under
the Agreement arising from and after the date of this Assignment.

 

3.             Binding Effect.  This instrument shall be binding upon and shall
inure to the benefit of the parties hereto and their respective heirs,
executors, administrators, legal representatives, successors and assigns.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Assignor and Assignee have each caused this Assignment to be
executed by its duly authorized signatory as of the day and year first above
written.

 

 

 

ASSIGNOR:

 

 

 

 

 

BEHRINGER HARVARD MULTIFAMILY OP I LP,

 

 

a Delaware limited partnership

 

 

 

 

 

By:

BHMF, Inc.

 

 

 

a Delaware corporation,

 

 

 

its general partner

 

 

 

 

 

 

 

 

 

By:

/s/ Robert T. Poynter

 

 

 

Name:

Robert T. Poynter

 

 

 

Title:

Vice President

 

 

 

 

ASSIGNEE:

 

 

 

 

 

BEHRINGER HARVARD BURROUGHS MILL REIT, LLC, a Delaware limited liability company

 

 

 

 

 

By:

Behringer Harvard Burroughs Mill Venture, LLC,

 

 

 

a Delaware limited liability company,

 

 

 

its Manager

 

 

 

 

 

 

 

By:

Behringer Harvard Burroughs Mill, LLC,

 

 

 

 

Its Manager

 

 

 

 

 

 

 

 

 

By:

/s/ Robert T. Poynter

 

 

 

 

Robert T. Poynter, Vice President

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Legal Description

 

All that certain lot, piece or parcel of land, with the buildings and
Improvements thereon erected, situate, lying and being in the Township of Cherry
Hill, County of Camden, State of New Jersey:

 

BEGINNING at a point in the Southeasterly right of way of Lenape Road (50.00
feet wide) where the same is intersected by the Northerly line of Block 263.01,
Lot 2 as illustrated on a Plan Entitled “ALTA/ACSM (2005) land title survey,
Block 263.01, Lot 1, Cherry Hill Township, Camden County, New Jersey, dated
November 15, 2004, last revised August 31, 2009, and from said beginning point
runs; thence along the said Southeasterly right of way line of Lenape Road

 

1.                                     North 09 degrees 50 minutes 21 seconds
East, 223.58 feet to a point in the same; thence, the following twenty five
courses along Block 263.01, Lot 1.02

 

2.                                     South 21 degrees 09 minutes 39 seconds
East, 19.42 feet to a point; thence

 

3.                                     South 09 degrees 50 minutes 21 seconds
West, 33.00 feet to a point; thence

 

4.                                     South 80 degrees 09 minutes 39 seconds
East, 139.74 feet to a point; thence

 

5.                                     North 30 degrees 53 minutes 51 seconds
East, 189.78 feet to a point; thence

 

6.                                     North 48 degrees 43 minutes 29 seconds
East, 142.13 feet to a point; thence

 

7.                                     North 74 degrees 50 minutes 22 seconds
East, 117.70 feet to a point; thence

 

8.                                     South 74 degrees 29 minutes 54 seconds
East, 298.65 feet to a point; thence

 

9.                                     South 82 degrees 12 minutes 12 seconds
East. 114.35 feet to a point; thence

 

10.                               North 84 degrees 05 minutes 53 seconds East,
147.60 feet to a point; thence

 

11.                               North 78 degrees 06 minutes 25 seconds East,
171.58 feet to a point; thence

 

12.                               South 69 degrees 04 minutes 24 seconds East,
127.14 feet to a point; thence

 

13.                               South 54 degrees 16 minutes 46 seconds East,
127.92 feet to a point; thence

 

14.                               South 21 degrees 28 minutes 33 seconds East,
132.07 feet to a point; thence

 

15.                               South 06 degrees 40 minutes 42 seconds East,
158.73 feet to a point; thence

 

16.                               South 83 degrees 19 minutes 18 seconds West,
89.32 feet to a point; thence

 

17.                               South 21 degrees 58 minutes 17 seconds East,
57,20 feet to a point; thence

 

18.                               South 79 degrees 10 minutes 26 seconds East,
195.50 feet to a point; thence

 

19.                               South 49 degrees 59 minutes 17 seconds East,
38.34 feet to a point; thence

 

20.                               South 10 degrees 49 minutes 34 seconds West,
141.00 feet to a point; thence

 

21.                               South 24 degrees 27 minutes 50 seconds West
125.66 feet to a point; thence

 

22.                               South 50 degrees 49 minutes 31 seconds West,
123.32 feet to a point; thence

 

23.                               South 52 degrees 22 minutes 08 seconds West,
86.06 feet to a point ;thence

 

24.                               South 58 degrees 49 minutes 31 seconds West,
88.03 feet to a point; thence

 

--------------------------------------------------------------------------------


 

25.                               South 53 degrees 19 minutes 39 seconds West,
56.72 feet to a point; thence

 

26.                               South 23 degrees 53 minutes 52 seconds West,
138.90 feet to a point in the Westerly line of Block 278.01, Lot 2; thence along
the same

 

27.                               South 50 degrees 49 minutes 31 seconds West,
252.75 feet to a point where the same intersects the Northeasterly line of
Church Road (variable width); thence, along said line of Church Road

 

28.                               North 66 degrees 07 minutes 31 seconds West,
393.42 feet to a point where the same is intersected by the Southeasterly line
of the aforementioned Block 263.01, Lot 2; thence, along said Lot 2, the
following three courses

 

29.                               North 23 degrees 53 minutes 51 seconds East.
459.67 feet to a point; thence

 

30.                               North 66 degrees 06 minutes 09 seconds West,
628.30 feet to a point; thence

 

31.                               North 80 degrees 09 minutes 39 seconds West,
296.32 feet to the point and place of beginning. BEING Lot 1, Block 263.01 on
the Tax Map.

 

--------------------------------------------------------------------------------

 